Citation Nr: 1047206	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  07-32 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to February 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  A Travel Board hearing was held at 
the RO in July 2009 before the undersigned Acting Veterans Law 
Judge and a copy of the hearing transcript has been added to the 
record.


FINDING OF FACT

The competent medical evidence shows that the Veteran's tinnitus, 
which he first reported several decades after his service 
separation, is not related to active service.


CONCLUSION OF LAW

Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In a letter issued in January 2006, VA notified the appellant of 
the information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to provide 
and what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the 
appellant to submit medical evidence relating the claimed 
disability to active service and noted other types of evidence 
the Veteran could submit in support of his claim.  The Veteran 
also was informed of when and where to send the evidence.  After 
consideration of the contents of this letter, the Board finds 
that VA has satisfied substantially the requirement that the 
Veteran be advised to submit any additional information in 
support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

As will be explained below in greater detail, the evidence does 
not support granting service connection for tinnitus.  Because 
the Veteran was fully informed of the evidence needed to 
substantiate his claim, any failure to develop this claim under 
the VCAA cannot be considered prejudicial to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also 
has had the opportunity to submit additional argument and 
evidence and to participate meaningfully in the adjudication 
process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Here, the VCAA notice letter was issued in January 
2006 prior to the March 2006 rating decision which denied the 
benefits sought on appeal; thus, this notice was timely.  
Although the Board acknowledges that the Veteran was not provided 
with Dingess-compliant notice in this case, because the 
appellant's claim is being denied in this decision, any question 
as to the appropriate disability rating or effective date is moot 
and the failure to provide Dingess-compliant notice is not 
prejudicial.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the Board.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended otherwise.  
The Veteran's complete Social Security Administration (SSA) 
records, including a copy of the decision awarding him SSA 
disability benefits, also have been obtained and included in the 
claims file.

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran also has been provided with VA examinations which 
address the contended causal relationship between the claimed 
disability and active service.  There is no competent evidence, 
other than the Veteran's statements, which indicates that 
tinnitus may be associated with service.  The Veteran is not 
competent to testify as to etiology of this disability as it 
requires medical expertise to diagnose.  Thus, the Board finds 
that another examination is not required even under the low 
threshold of McLendon.  In summary, VA has done everything 
reasonably possible to notify and to assist the Veteran and no 
further action is necessary to meet the requirements of the VCAA.

The Veteran contends that his current tinnitus is related to 
active service.  He testified before the Board in July 2009 that 
he was exposed to significant acoustic trauma during active 
service while working on jet aircraft electronics in airplane 
hangars where the hangar doors were open to jet engine testing 
and to jet aircraft taking off and landing on a nearby runway.  
He contends that this in-service acoustic trauma contributed to 
or caused his current tinnitus.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing the second and/or third element of a service 
connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for tinnitus.  The 
Veteran has testified that, although he did not report 
experiencing tinnitus until he filed his service connection claim 
in October 2005, he had experienced a high pitched sound or a 
screeching sound in his ears during and after active service.  
The Veteran also testified that, when his hearing was tested 
during and after service, he did not report experiencing tinnitus 
because he had not experienced any ringing in his ears.  Instead, 
he testified that he had experienced a high pitched sound or a 
screeching sound in his ears but he did not realize that this was 
tinnitus until several decades after his service separation.  The 
Board notes in this regard that tinnitus is defined as a noise in 
the ears such as ringing, buzzing, roaring, or clicking that 
usually is subjective.  See DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1843 (29th Ed. 2000).  Despite the Veteran's lay 
assertions and hearing testimony to the contrary, there is no 
indication that he reported any relevant medical history of noise 
in the ears (regardless of whether it was characterized as a high 
pitched sound, a screeching sound, a ringing in the ears, or 
sounding like crickets) at any time during or after active 
service until he seen on VA examination in July 2007.  For 
example, a review of the Veteran's service treatment records 
shows that he denied any relevant medical history of ear trouble 
or hearing problems at either his enlistment physical examination 
in July 1968 or his separation physical examination in January 
1972, when it was noted that his hearing was 15/15 (or normal) on 
whispered voice hearing test.  The Veteran's service treatment 
records also are completely silent for any complaints of or 
treatment for tinnitus at any time during active service.  

The post-service medical evidence shows that the Veteran denied 
any history of tinnitus on private audiology examinations 
conducted in August 1974 and in January 1991.  A review of the 
Veteran's August 1974 private audiology examination shows that he 
reported being in military service and being exposed to gunfire 
or loud noises but also denied ever working at a "very noisy 
job."  He further denied ever experiencing "noises" in his 
ears.  Following this examination, the Veteran was advised to 
wear noise protection for his job at a Bethlehem Steel plant.  
There also is no indication on the Veteran's private audiology 
examination in January 1991 that he reported experiencing any 
tinnitus at that examination.  

It appears instead that the Veteran first complained of tinnitus 
on VA audiology examination in July 2007, more than 35 years 
after his service separation.  The Board notes that evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  On VA examination in July 2007, the Veteran 
reported that, during service, he had been exposed to acoustic 
trauma during active service while working as an aircraft 
mechanic.  He reported that he worked in a squadron training area 
for pilots and on the flight line where planes would start up and 
sit there for a long time.  He also reported that his work area 
was near the runway so he heard aircraft take-offs and landings.  
The Veteran reported further that he had talked to a doctor about 
his tinnitus in 1987 and felt he had experienced tinnitus back 
during coal mine work.  He also reported that he had become used 
to his tinnitus because he had experienced it for so long.  He 
described his tinnitus as bilateral, worse in the right ear, and 
constant.  He also described his tinnitus as a ringing in his 
ears or sounding like crickets.  The VA examiner reviewed the 
Veteran's claims file, including his service treatment records.  
Because the Veteran had reported in August 1974 that he heard no 
noises in his ears and apparently did not have tinnitus at that 
time, this VA examiner concluded that the Veteran's reported 
history of in-service noise exposure had not at least as likely 
as not contributed to his current tinnitus.  There is no 
competent contrary opinion of record which relates the Veteran's 
current tinnitus to active service.  The Veteran also has not 
identified or submitted any competent evidence, to include a 
medical nexus, which relates his tinnitus to active service.  
Accordingly, the Board finds that service connection for tinnitus 
is not warranted.

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").  In rendering a 
decision on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  A 
Veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous 
medical records does not serve as an "absolute bar" to the 
service connection claim); Barr, 21 Vet. App. at 303 ("Board may 
not reject as not credible any uncorroborated statements merely 
because the contemporaneous medical evidence is silent as to 
complaints or treatment for the relevant condition or 
symptoms").  In determining whether statements submitted by a 
Veteran are credible, the Board may consider internal 
consistency, facial plausibility, consistency with other 
evidence, and statements made during treatment.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in 
recent statements and sworn testimony, the Veteran has asserted 
that his symptoms of tinnitus have been continuous since 
service.  He asserts that he continued to experience symptoms 
relating to tinnitus (variously described as a high-pitched 
sound, a screeching sound, a ringing in the ears, and/or sounding 
like crickets) after he was discharged from service.  In this 
case, after a review of all the lay and medical evidence, the 
Board finds that the weight of the evidence demonstrates that the 
Veteran did not experience continuous symptoms of tinnitus after 
service separation.  Further, the Board concludes that his 
assertion of continued symptomatology since active service, while 
competent, is not credible.  

The Board finds that the Veteran's more recently-reported history 
of continued symptoms of tinnitus since active service is 
inconsistent with the other lay and medical evidence of record.  
Indeed, while he now asserts that his disorder began in service, 
in the more contemporaneous medical history he gave at the 
service separation examination, he denied any history or 
complaints of symptoms of tinnitus.  Specifically, and as noted 
above, the service separation examination report reflects that 
the Veteran was examined and his hearing was 15/15 (or normal) on 
whispered voice hearing test.  His in-service history of symptoms 
at the time of service separation is more contemporaneous to 
service so it is of more probative value than the more recent 
assertions made many years after service separation.  See Harvey 
v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision 
assigning more probative value to a contemporaneous medical 
record report of cause of a fall than subsequent lay statements 
asserting different etiology); Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997) (upholding Board decision giving higher 
probative value to a contemporaneous letter the Veteran wrote 
during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or 
treatment related to tinnitus for several decades following 
active service.  The Board emphasizes the multi-year gap between 
discharge from active duty service (February 1972) and initial 
reported symptoms related to tinnitus in July 2007 (more than a 
35-year gap).  See Maxson, 230 F.3d at 1333; see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial 
of service connection where Veteran failed to account for lengthy 
time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of 
medical complaints since discharge from service, including 
degenerative disc disease of the lumbosacral spine (2004) and for 
psychiatric problems (2004).  The Veteran also was awarded SSA 
disability benefits in 2005 for spinal disc disorders 
(discogenic/degenerative) and for affective disorders.  
Significantly, during that treatment, when he specifically 
complained of other problems, he never reported complaints 
related to tinnitus.  Rucker, 10 Vet. App. at 67 (holding that 
lay statements found in medical records when medical treatment 
was being rendered may be afforded greater probative value; 
statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy because the declarant has 
a strong motive to tell the truth in order to receive proper 
care).

When the Veteran's hearing was examined after service in August 
1974 and in January 1991, he did not report the onset of tinnitus 
during or soon after service or even indicate that the symptoms 
were of longstanding duration.  Instead, and as noted above, he 
specifically denied any history of noise in his ears in August 
1974 and no complaints of tinnitus were noted in January 1991.  
Such histories reported by the Veteran for treatment purposes are 
of more probative value than the more recent assertions and 
histories given for VA disability compensation purposes.  Id.  
The Veteran did not claim that symptoms of his disorder began in 
(or soon after) service until he filed his current VA disability 
compensation claim.  Such statements made for VA disability 
compensation purposes are of lesser probative value than pick 
which apply his previous more contemporaneous in-service 
histories and his previous statements made for treatment 
purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding 
that, although Board must take into consideration the Veteran's 
statements, it may consider whether self-interest may be a factor 
in making such statements). 

During the recent VA compensation claim, the Veteran reported the 
onset of tinnitus symptoms to different times.  Specifically, he 
reported on VA examination in July 2007 that he had discussed his 
tinnitus with another physician in 1987 and felt that he had 
experienced tinnitus during his coal mining work which had 
occurred after his separation from active service.  The Veteran 
also has not described his tinnitus consistently during the 
recent VA compensation claim.  He described his tinnitus to the 
VA examiner in July 2007 as a ringing sound or sounding like 
crickets.  He subsequently testified before the Board that his 
tinnitus was a high-pitched sound or a screeching sound which he 
had experienced continuously since active service.  He also 
testified that he had misunderstood his private treating 
physicians when they had asked him in the past about whether he 
had experienced tinnitus because he had thought that tinnitus was 
limited to ringing in his ears which he had not experienced.  The 
Board observes again that, in August 1974, the Veteran was asked 
to report whether he had ever experienced "noises in the ears" 
and he answered "no" on the audiology examination form.  There 
is no indication on this form that the definition of tinnitus was 
limited to ringing in the ears, as the Veteran subsequently 
contended in his Board hearing testimony.  Although the Veteran 
also subsequently testified that he was exposed to significant 
acoustic trauma during active service by working as an aircraft 
mechanic on the flight line, he specifically denied ever working 
"at a "very noisy job" on private audiology examination in 
August 1974, just 2 1/2 years after his service separation in 
February 1972.  Again, there is no indication on this form that 
the Veteran was asked to exclude his in-service experiences; in 
fact, the August 1974 audiology examination form specifically 
asked whether the Veteran had military service and had been 
exposed to any gunfire or loud noises and he answered "yes" to 
both questions.  The fact remains that the Veteran did not report 
experiencing any noise in his ears (whether a high-pitched sound, 
a screeching sound, a ringing in the ears, or a sound like 
crickets) or any in-service noise exposure which contributed to 
or caused his claimed tinnitus at any time prior to his VA 
examination in July 2007.  These inconsistencies in the record 
weigh against the Veteran's credibility as to the assertion of 
continuity of symptomatology since service.  See Madden, 125 F.3d 
at 1481 (finding Board entitled to discount the credibility of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence); Caluza v. Brown, 7 Vet. 
App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (upholding Board's finding that a Veteran was not credible 
because lay evidence about a wound in service was internally 
inconsistent with other lay statements that he had not received 
any wounds in service).  

The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of lesser probative value than his previous more 
contemporaneous in-service history and findings at service 
separation, the absence of complaints or treatment for years 
after service, his previous statements made for treatment 
purposes, and his own previous histories of onset of symptoms 
given after service.  For these reasons, the Board finds that the 
weight of the lay and medical evidence is against a finding of 
continuity of symptoms since service separation.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert, 1 Vet. App. 
at 49.


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


